The opinion of the court was delivered, July 3d 1867, by
Thompson, J.
— The exceptions in these cases were taken by tíre railroad company, and as they are the same in each, they will be considered together, as they were argued.
1. The first exception is, that the reports do not set forth, as required by the Act of the 27th of March 1848, “ the quantity and quality of the land taken and occupied” by the company.
In each of the reports the adjoiners and boundaries of the land taken are set out, accompanied by an accurate draft, containing the length, breadth, courses and distances of the ground taken, but without a calculation of the contents. This was not essential: as the elements of a calculation were thus given, the contents could be ascertained by any one competent to make the calculation, and must be presumed to have been known to the jury. Id cerium est quod cerium reddi potest. That this was sufficient, see Pennsylvania Railroad Co. v. Porter, 5 Casey 165; and Zack v. Pennsylvania Railroad Co. 1 Id. 394. That it was not so held in O’Hara v. Pennsylvania Railroad Co., Id. 445, was because the courses and distances were not given.
As to the quality. Although this is not generally of much importance to the company, and only of practical importance in the court below to enable it to judge of the adequacy of the damages given, yet as the statute requires it, it must not be omitted. The requirement of the statute is not of details of soils composing the ground taken, -which, strictly speaking, the term quality implies ; but, as said in Zack v. The Pennsylvania Railroad Co., supra, it is whether the land is “ barren or fertile, town or farm land, woodland or cultivated, hill-side or bottom.” In respect to the quality of the land, we think these reports sufficient. It is described as within the toAvn of Columbia — town property, therefore. Its use principally for board-yards and buildings, and was valued for such purposes. It Avould have been unmeaning to have declared it arable or meadoAv-land, fertile or barren, situate as it was in a large toAvn. The description of quality must have some respect to the location and circumstances of property; other*321wise it might be unmeaning and idle. This exception is, therefore, overruled.
2 and 3. These exceptions are not sustained. In our opinion, it sufficiently appears that the viewers compared the advantages and disadvantages to the owners by the contemplated branch road, and estimated damages and awarded compensation in view thereof. That they itemized what constituted the aggregate of their finding is a bad reason for holding that their finding is not according to law. The value of the property, and “ inconvenience and damage” to the balance, is an item to which a specific sum is affixed. The value of buildings, fences, &c., constitute another. These are aggregated and compose the total of each award. The value of property taken is proper to be estimated: this is what the constitution requires, and would be the true measure of the damage done, unless diminished by considerations of the advantages over the disadvantages to the owner, in taking his property for the proposed improvement.
The remaining exceptions are to matters involving the facts of the case. As this is not an appeal, the testimony is not before us, judicially speaking. And, although it appears on the paper-books, we have no jurisdiction of the facts, and cannot look into them, as on a.n appeal, or when they are brought up by a bill of exceptions. Neither the one nor the other is a remedy under the statute. On this point see The Chester Valley Railroad Co. v. Reitenbaugh, 9 Harris 100, and Ohio and Pennsylvania Railroad Co. v. Bradford’s Heirs, 7 Id. 363.
The judgments in these cases must therefore be affirmed.